Bigelow, C. J.
The trial of this case appears to have proceeded upon two opposite theories set up and maintained By the respective parties. The plaintiffs contended that the leather in controversy was delivered into the hands of the currier to be dressed and finished, under a new, distinct, and independent agreement, which had no connection with or reference to any former agreement which had been made with the old firm ; anc that by this contract no authority was given to the currier tc sell the property to the defendants. On the other hand, the defendant maintained and offered evidence which tended to show that the property was delivered to the currier on the same terms and conditions as those on which the old firm had been in the habit of dealing with him, except that the commissions which the new firm were to receive were one per cent, larger than those received by the old firm. This rendered it necessary for the defendant to prove the contract which had subsisted with the old firm, because upon it depended the question whether any authority to sell the leather was conferred on the bailee. The title to the property in issue was directly involved in this inquiry. The evidence was therefore competent and relevant; and if the jury were satisfied that the property in controversy was delivered on the same terms as by the old firm, and that the original contract included an authority to sell, it was their duty to find a verdict for the defendant.
The instructions given to the jury were apt, and well adapted to the evidence, and submitted to their consideration the question on which the rights of the parties to the property in dispute substantially depended. Exceptions overruled.